Citation Nr: 0617572	
Decision Date: 06/16/06    Archive Date: 06/27/06	

DOCKET NO.  99-08 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include a major depressive 
disorder with psychotic features, bipolar disorder, and post-
traumatic stress disorder.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the bilateral feet and ankles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to May 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Jurisdiction of the claims file has since been 
transferred to the RO in New York, New York.

In a rating decision of May 1992, the RO denied entitlement 
to service connection for arthritis of the feet and ankles, 
as well as for a "nervous disorder."  In a subsequent 
decision of June 1992, the RO continued its denial of service 
connection for a "nervous disorder," as well as for a 
condition of the foot and ankles.  While the veteran voiced 
his disagreement with those denials of benefits, he 
subsequently failed to perfect his appeal.  Accordingly, 
those decisions have now become final.  

The Board observes that, in a rating decision of December 
1995, the RO denied entitlement to service connection for a 
bilateral foot condition, specifically, arthritis of the feet 
and ankles.  In a decision of November 1996, the RO again 
denied entitlement to service connection for a psychiatric 
disorder, including a personality disorder and polysubstance 
abuse, and continued its denial of service connection for 
arthritis of the feet and ankles.  The veteran voiced no 
disagreement with either of those decisions, which have now 
become final.  

Since the time of the aforementioned decisions, the veteran 
has submitted additional evidence in an attempt to reopen his 
claims.  The RO found such evidence neither new nor material, 
and the current appeal ensued.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, including a major depressive 
disorder with psychotic features, a bipolar disorder, and 
post-traumatic stress disorder, as well as for arthritis of 
the bilateral feet and ankles.  In pertinent part, it is 
argued that the disabilities in question had their origin 
during the veteran's period of active military service.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

The Court further held that the failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because he would not 
know what evidence was needed to reopen his claim.  

While in a letter of December 2003, the veteran was, in fact, 
furnished with the basic requirements for establishing 
service connection, that letter made no mention whatsoever of 
the need for or a description of "new and material" evidence.  

The Board also notes that while the March 1999 Statement of 
the Case provided the correct new and material evidence laws, 
the November 2005 Statement of the Case, furnished (and 
therefore considered) the revised regulations effective for 
claims filed on or after August 29, 2001.  However, the claim 
in this case was filed prior to that date, and the prior 
regulations are controlling.  Thus, on readjudication, the 
old version of 38 C.F.R. § 3.156(a) must be used.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of above, the veteran's case must be REMANDED to the 
RO for the following actions:  

1.  The RO must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claims.  The notice 
should also address what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denials, as outline by 
the Court in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).  In 
addition, the letter should advise that a 
disability rating and effective date will 
be assigned if service connection is 
granted, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2001, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records must be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims, 
specifically taking into consideration 
those provisions of 38 C.F.R. § 3.156(a) 
in effect prior to August 29, 2001.  If 
the benefits sought on appeal remain 
denied, the veteran and the veteran's 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



